ROBERT P. SMITH, Jr., Judge.
A claim and counterclaim, the defeat of which produced this appeal and cross-appeal, arose among former business associates in the aftermath of dissolving their relationship. After a bench trial the court rejected both claims on the merits. Substantial competent evidence supports the circuit court’s judgment. With particular reference to the counterclaim of appellee Heritage for damages allegedly sustained when appellants resigned their employment and entered a competing business, the trial court’s judgment for counterclaim defendants is sustainable either on the ground that there was no satisfactory showing of a cause of action — appellants ceased all activities as directors of appellee Heritage and briefly remained directors in name only after opening a competing business — or on the ground that Heritage’s damages were for the most part avoidable. The presumption of correctness which attends the trial court’s judgment on both claim and counterclaim has not been overcome.
AFFIRMED.
SHAW, J., concurs.
BOOTH, J., concurs in part and dissents in part, by separate opinion.